DETAILED ACTION
Response to Amendment/ Arguments
This office action is in response to communication received on 07/25/2022. The response presented amendment to claims 1-4 is hereby acknowledged.
Applicant’s arguments, see pages 6-11 with respect to claim rejections on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20160202218 A1 and JP 2008155173 A. 
US 20160202218 A1 discloses a supercritical fluid-liquid chromatograph comprising: a first solvent delivery section that delivers a solvent to be a supercritical fluid by a first pump; a second solvent delivery section that delivers an organic solvent having polarity and compatibility with the solvent by a second pump; a separation column that is arranged on an analysis channel downstream a merging section of the first solvent delivery section and the second solvent delivery section; a sample injection section that is arranged between the merging section and the separation column in the analysis channel and injects a sample into the analysis channel; a detector that is arranged between the separation column and detects a sample component eluted from the separation column; and a control section that controls operations of the first pump, the second pump.
JP 2008155173 A disclose a solvent substitution apparatus includes: a concentration tank; a means for supplying an ethanolic solution and an n-hexane containing a target substance into the concentration tank; a heating device for heating a liquid in the concentration tank; a condenser for cooling steam in the liquid in the concentration tank for condensation; a distillation tank for storing a condensate generated in the condenser; a detector for detecting the concentration of ethanol or n-hexane in the condensate or the liquid in the concentration tank; and a controlling device for controlling the supply of n-hexane to the concentration tank and the heating of the liquid in the concentration tank by the heating device according to the detected value of the detector, wherein an near-infrared spectroscopic sensor is used for the detector
Refer applicant argument for reason of allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861                 

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861